Matter of Stall (2015 NY Slip Op 00891)





Matter of Stall


2015 NY Slip Op 00891


Decided on February 4, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
LEONARD B AUSTIN, JJ.


2005-11417	ON

[*1]In the Matter of Todd S. Stall, admitted as Todd Simon Stall, a disbarred attorney. (Attorney Registration No. 1703057)




DECISION & ORDERMotion by Todd S. Stall for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Stall was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Third Judicial Department on January 20, 1981, under the name Todd Simon Stall. By opinion and order of this Court dated May 9, 2006, Mr. Stall was disbarred upon his resignation and his name was stricken from the roll of attorneys and counselors-at-law, effective immediately (see Matter of Stall, 31 AD3d 39). By decision and order on motion of this Court dated January 24, 2014, Mr. Stall's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to practice law.Upon the papers filed in support of the motion and the papers filed in relation thereto, and the report of the Committee on Character and Fitness and the exhibits annexed thereto, it isORDERED that the motion is granted; and it is further,ORDERED that, effective immediately, Todd Simon Stall is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Todd Simon Stall to the roll of attorneys and counselors-at-law.ENG, P.J., MASTRO, RIVERA, DILLON and AUSTIN, JJ., concur.ENTER: Aprilanne Agostino Clerk of the Court